Citation Nr: 1828714	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  12-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a sleep disorder (including narcolepsy, sleep apnea, and insomnia), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Fernando V. Narvaez, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to November 1977, and from August 1980 to August 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  September 2010 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

In March 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.

The Board remanded the case in August 2015 and July 2016 for additional development, to include obtaining an adequate VA examination and opinion.  The requested development has been completed, and the appeal has been returned to the Board for further appellate review.

During a June 2017 VA mental disorders examination, the Veteran reported taking Ambien for insomnia.  She also reported sleep walking in the middle of the  night.  The examiner suggested she talk to her psychiatrist about the sleep walking, which he noted is a side effect of Ambien. The issue of entitlement to secondary service connection for sleep walking has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2017).  


FINDINGS OF FACT

1.  Narcolepsy is not related to service, nor was it caused or aggravated by a service-connected disability.

2.  Sleep apnea is not related to service, nor was it caused or aggravated by a service-connected disability.
3.  Insomnia is not attributable to the service-connected major depressive disorder with mood congruent psychotic features. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for narcolepsy have not been met.  38 U.S.C. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for insomnia have not been met.  38 U.S.C. 
§§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice to the Veteran explaining how to establish entitlement to benefits.  38 U.S.C. § 5103; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA satisfied this duty with July 2009 and March 2010 pre-adjudication letters.

The evidence of record includes STRs, VA treatment records, several VA examination reports and opinions, SSA records, the Veteran's testimony, and lay statements.  Therefore, VA has complied with its duty to obtain available records.  See 38 U.S.C. § 5103A.  The Board notes that actions requested in the prior remands have been undertaken.  Accordingly, there has been substantial compliance with the prior remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

Neither the Veteran nor her attorney has raised any issue with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be established for disability resulting from personal injury sustained or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303 (d).  

Certain chronic diseases may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  Narcolepsy and sleep apnea are not listed as a "chronic disease" under 38 C.F.R. § 3.309 (a).  Therefore, 38 C.F.R. § 3.303 (b) provisions for alternative means of establishing service connection by showing chronicity and continuity of symptomatology do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (a). Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends she has a sleep disorder related to her military service.  In the alternative, she contends that she has a sleep disorder caused or aggravated by a service-connected disability, to include medications taken for such disability. 

As an initial matter, VA treatment records and VA examination reports establish that the Veteran has currently diagnosed narcolepsy, sleep apnea, and insomnia.

An April 1976 enlistment examination and a November 1977 separation examination contain normal evaluations of all systems except for a scar.  The Veteran denied frequent trouble sleeping on the April 1976 medical history report.  In April 1977, she reported sleep disturbance due to leg pain.

A June 1978 enlistment examination contains a normal evaluation of all systems. The Veteran denied frequent trouble sleeping on the medical history report.  May 1980, November 1988, February 1994, and January 1996 periodic examinations also contain a normal evaluation of all systems except for a scar.  The Veteran denied frequent trouble sleeping in May 1980.

The Veteran first reported trouble sleeping in January 1996 and attributed it to problems at work.  In February 1997, she was treated for problems including increased stress, which the clinician noted seemed to be causing insomnia.  Hormone replacement therapy was noted for treatment of hot flashes.  

STRs dated in March 1997 show the Veteran underwent a neurology consultation for headaches and insomnia, which was described as awakening with intrusive thoughts of work and life problems and inability to get back to sleep.  She denied a history of sleep walking.  She also reported going to the mental health clinic for stress management.  The neurologist diagnosed migraine headaches and insomnia and attributed both conditions to psychosocial stressors.  

During a March 1997 VA general medical examination, the Veteran gave a history of stress that had become worse the past three months, with "decreased ability to sleep, decreased concentration, decreased patience, and frequent headaches."  The Veteran reported anxiety related to leaving the service.  A sleep disorder was not diagnosed although it was noted that she was taking sleep medication.  

Post-service VA treatment records show that in March 2008 the Veteran was diagnosed with narcolepsy without cataplexy via a sleep study.  She was also diagnosed with depression, which the clinician thought might account for some of her daytime fatigue and vegetative symptoms.  During a July 2009 VA neurology consultation, the Veteran gave a history of excessive sleepiness during most sedentary activities with the need to nap daily.  In December 2009, it was noted that the Veteran's mother had terminal cancer and that she was not sleeping well.  She took Modafanil for narcolepsy.  A prescription sleep aid was also prescribed.  A January 2010 record contains a diagnosis of insomnia.

The Veteran submitted to a September 2010 VA neurological examination.  The  examiner noted the Veteran's history of insomnia during and after service.  The examiner diagnosed narcolepsy and opined that it was less likely as not caused by or a result of service.  He noted that the Veteran was not diagnosed with narcolepsy until 2007.  The opinion does not address insomnia.

An April 2015 VA sleep study revealed snoring associated with severe obstructive sleep apnea hypopnea syndrome with persistent daytime hyper somnolence.  A July 2015 VA mental disorders examination notes that the Veteran's prior medical history included sleep apnea associated with depression and narcolepsy.  A November 2015 VA treatment record notes that the Veteran had severe sleep apnea, which contributed to her daytime sleepiness.

In December 2015 VA, the Veteran submitted to VA sleep apnea and narcolepsy examinations.  She reported excessive sleepiness during most sedentary activities with the need to take a nap daily, always waking up in the morning feeling tired, and feeling tired throughout the day despite increased sleep time.  She denied difficulty falling asleep.  The examiner diagnosed obstructive sleep apnea and opined that this disability was not at least as likely as not incurred in or caused by service.  She noted the Veteran's negative sleep studies in 2007 and 2008 and the fact that she was not diagnosed with the condition until 2015.  The examiner determined that a baseline for sleep apnea could not be established for purposes of addressing aggravation by service-connected disabilities, and concluded that the sleep apnea had not progressed beyond its usual course due to service-connected disabilities because the Veteran's narcolepsy and sleep apnea were "not aggravated due to service connected conditions or side effect of any medications."  As noted in the July 2016 Remand, this rationale amounts to a restatement of opinion and does not support the conclusion that the sleep apnea and narcolepsy were not aggravated by any service-connected condition.

Regarding narcolepsy, the examiner opined that it was not at least as likely as not incurred in or caused by an in-service injury, event, or illness.  She explained that the Veteran was not diagnosed or treated for narcolepsy in service and that she was diagnosed several years after service.  The examiner concluded that the Veteran's narcolepsy was not related to the sleep disorder diagnosed in service.  The examiner did not explain how narcolepsy did not develop in service if those same symptoms have persisted since service.  Nor did the examiner discuss the clinical significance of  estrogen therapy as instructed in the August 2015 Remand.
 
In February 2016, the RO obtained a VA medical opinion. The physician thoroughly reviewed the claims file and opined that the insomnia was a symptom of the Veteran's mental health disorder and endocrine system dysfunction.  She noted STRs clearly indicate the Veteran had emotional problems (stress) and a hormonal imbalance that lead to problems sleeping.  She noted that medical literature describes sleep apnea as an autonomic nervous system dysfunction, while sleep apnea is an autoimmune process that causes a loss of hypothalamic neurons.  The examiner noted that the STRs contain no clinical evidence of autoimmune and/or hypothalamic dysfunction, and that the Veteran's in-service symptoms were not consistent with narcolepsy.  Thus, she opined that it is less likely than not that either the narcolepsy or the sleep apnea was related to the Veteran's service.  She concluded that the insomnia is not related to either disability for the same reasons.  In addition, the examiner agreed with, and essentially adopted, the December 2015 VA examiner's opinion that sleep apnea and narcolepsy are not related to the Veteran's service.  

Finally, the Veteran submitted to May 2017 narcolepsy and sleep apnea examinations.  She reported frequent sleep attacks and daytime hyper somnolence.  The examiner diagnosed narcolepsy and sleep apnea and opined that these conditions are less likely than not related to service.  He noted the Veteran's diagnosis of narcolepsy in 2008 and sleep apnea in 2015.  He noted that STRs contain diagnoses of insomnia, but no history of, diagnosis of, or treatment for narcolepsy or sleep apnea.  He explained that the in-service symptoms described by the Veteran did not support a nexus opinion.  In addition, the examiner agreed with, and expressly adopted, the February 2016 VA examiner's opinion that sleep apnea and narcolepsy are not related to the Veteran's service.  With respect to secondary service connection, the examiner opined that it is less likely than not that the sleep apnea and narcolepsy were caused by or aggravated by a service-connected disability, to include any side effects of medication.  He referenced the February 2016 VA opinion for his rationale.  He also noted that the medical literature has not established a cause and effect or "aggravation" type relationship between the medications the Veteran takes for her service-connected disabilities and the onset or development of narcolepsy or sleep apnea.

With regard to the Veteran's insomnia, the Board finds that this is a symptom of her major depressive disorder that is used in evaluating that service-connected disability (i.e. chronic sleep impairment).  See June 2017 VA Examination Report.  The Veteran herself has acknowledged that insomnia is due to stress as evidenced by the STRs.  See March 2016 VA Form 21-0958.  Thus, a separate rating is not warranted as this would constitute impermissible pyramiding. See 38 C.F.R. § 4.14  (one symptom cannot be rated under more than one diagnostic code).

The Board also finds that the preponderance of the evidence is against service connection for the Veteran's currently diagnosed sleep apnea and narcolepsy.  The record contains several negative nexus opinions with respect to direct service connection.  Specifically, the February 2016 and May 2017 VA examiners opined that the narcolepsy and sleep apnea are less likely than not incurred in or caused by service.  The rationales indicate that there is no medical documentation to connect the current disorders with active duty service, no evidence of either disorder during service, and no diagnosis of  narcolepsy or sleep apnea until over 20 years after service.  The VA examiners provided clear opinions based upon sound medical principles and there is no competent evidence that contradicts them.  The Board finds the February 2016 and May 2017 medical opinions highly probative evidence against the possibility that the Veteran's sleep apnea and narcolepsy are related to service given the VA examiners' review of the claims file, personal interviews of the Veteran, physical examination in May 2017, and rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In addition, STRs fail to show any treatment for or diagnosis of obstructive sleep apnea or narcolepsy in service.  Aside from an isolated complaint of sleep disruption due to leg pain in April 1977, the Veteran did not report any sleep problems until the end of her 20-year military career.  At that time, she complained of trouble falling and/or staying asleep and was diagnosed with insomnia.

Furthermore, the medical evidence establishes that narcolepsy and sleep apnea were not diagnosed until 2008 and 2015, respectively, more than 20 years after the Veteran's separation from service.  The absence of any diagnosis for many years after service is negative evidence against finding these sleep disorders related to her active service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).

The Veteran has testified as to her history of sleep problems during and since service, which she has been competent to observe and experience.  See Layno v. Brown, 6 Vet. App. 465 (1994).  For example, she testified that she has "always had problems for some time sleeping."  She reported feeling tired all the time during service, and taking naps during her lunch breaks.  Hearing Transcript at 6-7.  However, the Veteran is not competent as a layperson to provide a nexus opinion because that presents a complex medical question requiring the opinion of a medical professional, so that her statements in this regard are not probative.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds the February 2016 and May 2017 VA examiners' negative nexus opinions to be more persuasive and weigh against the Veteran's lay statements in support of a nexus to service. 

With respect to secondary service connection, the only opinion that specifically addresses this theory of service connection is negative.  Specifically, the May 2017 examiner opined that the Veteran's current narcolepsy and sleep apnea were less likely than not caused or aggravated by a service-connected disability, to include any side effects of medication.  He relied on the portion of his opinion that discusses the etiology behind narcolepsy and sleep apnea.  He also noted that the medical literature has not established either a cause and effect or an aggravation-type relationship between the medications the Veteran takes for her service-connected disabilities and the onset or development of narcolepsy or sleep apnea.  The Board finds that this opinion is highly probative evidence against the possibility of secondary service connection given the VA examiner's review of the claims file, physical examination and rationale, which considered relevant medical literature.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges that the June 2017 VA mental disorders examiner noted that decreased sleep "can be due to the Veteran's depression", but finds this opinion  equivocal.  Indeed, the examiner explained that it was "difficult to sort out [the Veteran's] sleep problems without resorting to speculation because all 3 conditions can cause sleep problems."  Further, it is unclear whether depression is included in the three conditions referenced by the examiner.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Thus, service connection for a sleep disorder, to include sleep apnea, narcolepsy, and insomnia, is not warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a sleep disorder, to include sleep apnea, narcolepsy, and insomnia is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


